Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner notes that the election of species requirement of 03/05/2019 and Applicant’s election of species 1 (i.e. Groups U and MA derived from a (meth)acrylate with active hydrogen and a diisocyanate) is still in effect and the claims are being interpreted and searched in light of that. Henceforth, claim 37 is withdrawn from consideration as it is directed to moisture curable groups. 

Claim Interpretation
Claim 37 is not indefinite, though it is noted that R’ may have several structures. The hydroxyl groups of R’ may be reacted with NCO containing compounds and subsequently (meth)acrylate containing compounds, just like the fatty acid ester structure drawn in the formula. Prior art that reads on any of the possible structures of R’ will read on the claimed subject matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3-5, 7-8, 10,16, 34-36, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al (US 20020132118 A1) in view of Garrett et al (US 8575378 B2).
Hirai discloses a photocurable composition comprising a urethane (meth)acrylate as a polymerizable component wherein part or all of the urethane (meth)acrylate is produced from 12-hydroxystearic acid triglyceride [abstract]. The polymerizable component is prepared from a Hirai discloses in example 1 a polyurethane prepared from 383 g of castor oil, 190 g of diisocyanate, and 127 g of hydroxy acrylate [0087] which is 54.7wt% of castor oil, which is renewable material. 

Hirai does not disclose the particular renewable oils of the claims, but does disclose triglycerides made from fatty acids that are components of the claimed oils [0021]. 
Garrett discloses methods for making hydroxylated plant oils for the preparation of polyurethanes by reaction with polyisocyanates [abstract]. Garrett discloses many of the same plant oils [col 7 lines 13-22] as the oleaginous oils of Hirai, Garrett teaches that the polyol plant oils are prepared without epoxidation, thereby avoiding challenges and problems inherent in the epoxide synthetic pathway [col 4 lines 61-67] and in particular the soybean oil based polyol has a low viscosity which is good for mixing during formulation of polyurethanes [col 9 lines 36-45].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a soybean oil as the oleaginous polyol of Hirai because Garrett teaches specific plant oil polyols that are prepared without epoxidation, thereby avoiding challenges and problems inherent in the epoxide synthetic pathway and in particular the .


Claim 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al (US 20020132118 A1) in view of Garrett et al (US 8575378 B2) and with further evidence provided by CasChem (Castor Oil and its Chemistry).
As admitted by Applicant in the specification as filed at paragraph [0036], hydroxylated natural oil polyols contain an amount of short chain diols that will react with diisocyanate to form a hard segment. Since Hirai discloses suitable castor oil, a natural polyol, one having ordinary skill in the art would expect the claimed range of hard segment to present in the polyurethane reacted in Hirai. If there is any difference between the product of Hirai and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Furthermore, it is noted in evidentiary reference CasChem that even unmodified castor oil will contain about 0.7% by weight of a dihydroxystearic acid ester moiety in the triglyceride [p1] which as seen below includes a reactive short chain diol: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[p1]

It is the opinion of the Office that the disclosed range of dihydroxystearic acid ester is disclosed with sufficient specificity to anticipate the corresponding claimed range of hard segment. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al (US 20020132118 A1) in view of Garrett et al (US 8575378 B2) and further in view of Attarwala et al (US 20100006208 A1). 
Hirai does not explicitly disclose the content of hard segment of the claims. Hirai does disclose that the polyols used to prepare the polyurethanes include a 1,4-butanediol [0062] a well-known chain extender, but do not disclose the amount thereof. 
Attawala discloses similar polyurethanes that are moisture and UV curable, comprising castor oil polyol incorporated into the polyurethane [abstract, 0043, Table IV] wherein the polyurethane preferably includes 1,4-butanediol [ 0043, Table IV] and the amount of the butanediol ranges from 5-15 %by weight [Table IV]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the butanediol of Hirai in the claimed amount because Attarwala teaches that it is preferably used in an overlapping amount. This amount of butanediol .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 3-5, 7-10, 16 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 11-14 of copending Application No. 16002488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain all the elements of the instant claims and are in effect a species of the generic instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 3-4, 7-9, 16 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2,4,7,11,15-16  of copending Application No. 15953632 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain all the elements of the instant claims and are in effect a species of the generic instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Response to Arguments
Applicant’s arguments, filed 1/11/2021, with respect to the rejection(s) under Hirai et al (US 20020132118 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garrett et al (US 8575378 B2).
Hirai does not disclose the particular renewable oils of the claims, but does disclose triglycerides made from fatty acids that are components of the claimed oils [0021]. 


Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that Garrett does not disclose a polymer as recited in claim 39, and accordingly the combination of Hirai and Garrett does not disclose or suggest any claimed invention. This argument is not convincing. Claim 39 was not rejected under Hirai in view of Garrett, but claim 39 has not been incorporated into any of the independent claims. If Applicant meant to state that Garrett does not disclose the polymer in current claim 37, then Examiner notes that claim 37 is withdrawn, and the independent claims require a different structure than that in current claim 37.

In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766